Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-41 require a rod having an end cylinder slidable with respect to a jacket and dividing the jacket into first and second variable volume compartments, where the compartments are fluidly independent from each other, and wherein one of the compartments is fluidly insulated and under vacuum. It is unclear how the end cylinder which is dividing the jacket into the two compartments would be capable of sliding in reciprocal relation with the jacket if one of the compartments is under vacuum and both fluidly independent from the other volume and fluidly insulated. Due to the vacuum, the force required to move the rod and end cylinder would be so great that it is unclear how it is possible that it could be reciprocally moved from the rest position to the working position. 
Claim 34 the phrase “from or the” is unclear. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-40, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (Specification Page 8, Lines 9-10).
For Claims 27-40, as best understood, Applicant identifies the linear actuator 1 (the entire device as seen in the exploded view of Figure 3 is identified as linear actuator 1) as being of a known type. This is admitted prior art. All the limitations of claims 27-40 are anticipated by the linear actuator 1 shown in Figure 3, which has been identified on Page 8, Lines 9-10 as a known type.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over DE202005001524, herein referred to as ‘524, in view of Applicant’s Admitted Prior Art (Specification Page 8, Lines 9-10), herein referred to as APA.
For Claims 27 and 41, ‘524 discloses a system (as seen on Page 7) for automatically closing or opening an aperture, comprising: at least one closing element movable between a closed position, wherein said aperture is closed, and an open position, wherein said aperture is open; a moving system adapted to move said at least one closing element. 
‘524 does not disclose wherein said moving system comprises a linear actuator according to claim 27. APA anticipates all the limitations of a linear actuator according to claim 27 as identified above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the linear actuator of ‘524 with the linear actuator of APA as it is a simple substitution of one known linear actuator for another in a manner that yields predictable results. One would be motivated to make such a substitution in order to allow a more compact self-closing actuator and therefore allow installation in a smaller space.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
With respect to the 112(b) rejection that it is unclear how the end cylinder which is dividing the jacket into the two compartments would be capable of sliding in reciprocal relation with the jacket if one of the compartments is under vacuum and both fluidly independent from the other volume and fluidly insulated. Due to the vacuum, the force required to move the rod and end cylinder would be so great that it is unclear how it is possible that it could be reciprocally  moved from the rest position to the working position. Applicant argues that the term vacuum does not indicate a perfect vacuum. This is not convincing because even if the vacuum is imperfect, if there is no ability for fluid to move between the two compartments or between the compartments and an outside atmosphere (as required by the limitations of claim 27 which recite “wherein said first and second variable volume compartments are fluidly independent from each other” and “wherein one of the first or the second variable volume compartments is fluidly insulated and under vacuum” and the specification which defines fluidly insulated to mean “any fluid can’t enter/exit in/from the same”), the amount of force required to move the rod and end cylinder would still be so great that it is unclear how it is possible that it could be reciprocally moved from the rest position to the working position. Applicant’s argument is not convincing. Examiner therefore maintains the rejection.
With respect to Applicant’s Admitted Prior art of Page 8, Lines 9-10, Applicant argues that this does not admit that the claimed actuator is known in the art and that it instead states that it “may include” a gas spring of known type. Examiner notes that the cited passage does not indicate that it may include a gas spring of known type, but that it may be of any type, including a gas spring of a known type. “The linear actuator 1 usable in the system 100 may be of any type. Preferably, it will be a pneumatic type, for example a gas spring of a known type.” (Page 8, Lines 9-10). There is a key distinction between “may include” that Applicant is arguing and “may be”, which is what is actually recited in the specification as filed. As previously indicated, Applicant identifies the linear actuator 1 (the entire device as seen in the exploded view of Figure 3 is identified as linear actuator 1) as being of a known type. This is admitted prior art. All the limitations of claims 27-40 are anticipated by the linear actuator 1 shown in Figure 3, which has been identified on Page 8, Lines 9-10 as a known type. Applicant’s argument is not convincing. Examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE202005017068 teaches a device having similar structure that operates with small leakages instead of a vacuum to provide damping. This is considered pertinent to Applicant’s disclosure, but has not been relied upon in the current rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677